Citation Nr: 1509205	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  11-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for asbestosis, claimed as asbestos-related disease, to include as due to in-service asbestos exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to in-service asbestos exposure.

3.  Entitlement to service connection for coronary artery disease, to include as due to in-service asbestos exposure.

4.  Entitlement to service connection for prostate cancer, to include as due to in-service asbestos exposure.

5.  Entitlement to service connection for glaucoma, to include as due to in-service asbestos exposure.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with hiatal hernia, to include as due to in-service asbestos exposure.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to in-service asbestos exposure.

8.  Entitlement to service connection for pancreatitis, to include as due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active March 1971 to March 1974.  He died in June 2012 and the appellant is his surviving spouse.    


This matter comes before the Board of Veterans' Appeal (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In January 2014, the RO determined that the appellant, as the Veteran's surviving spouse, could be substituted for the Veteran in this appeal.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389,§ 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West 20114).  The Board recognizes this substitution.

In November 2014, the appellant and her daughter testified at a Board video-conference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

The Board further observes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Initially, the Board observes that, unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant for a claim in which there has been substitution, but the record instead remains open for the submission and development of any pertinent additional evidence.  See Veterans Benefits Administration Fast Letter 10-30 (Aug. 10, 2010).  In the instant case, there appears to be outstanding medical evidence that needs to be associated with the record for a fair adjudication of the claims.  

In this regard, the appellant testified that the Veteran received treatment for his disorders from Dr. V.T., who also provided a private medical opinion dated in February 2012.  Although the appellant indicated that these records had been submitted, a review of the electronic record shows that these records have not been obtained.  As these records have been identified as pertinent to the matters on appeal, the AOJ should take appropriate steps, including contacting the appellant and obtaining any necessary authorization, to obtain any additional clinical records from Dr. V.T.
  
Moreover, the appellant also testified that the Veteran had received treatment at the Columbia, South Carolina VA Medical Center (VAMC) and the Greenville, South Carolina Outpatient Clinic (OPC) for his disorders since his discharge from service in 1974.  The claim file includes VA treatment records from the Columbia VAMC, including the Greenville OPC, dated from March 1994 to March 2011.  Unfortunately, it is unclear from the record whether records prior to March 1994 have been requested.  Moreover, the Veteran's Certificate of Death stated that the Veteran died at the Columbia VAMC in June 2012.  Thus, there appears to be more recent treatment records after March 2011.  Therefore, the AOJ should obtain VA treatment records dated prior to March 1994 and from March 2011 to June 2012, the date of the Veteran's death.      

The appellant has asserted that the Veteran's disorders are all related to asbestos exposure in service.  In this regard, during active service, the Veteran was stationed on the USS Bigelow and USS Canopus.  His military occupational specialty was ship serviceman, which carries a minimal level of asbestos exposure.  However, the appellant testified that the Veteran performed cleaning and maintenance activities aboard ship that constantly exposed him to asbestos.  

Significantly, an October 2008 chest x-ray showed bilateral interstitial fibrosis that was causally related to asbestosis, provided the Veteran's exposure history and period of latency were appropriate.  A follow up January 2009 private evaluation observed that the Veteran had been employed at a mill for six years where he worked as a sweeper, clothes doffer, and card cleaner.  During the time of employment, he was required to clean up and handle asbestos products, as well as blow down steam lines.  Moreover, other people working around him were also applying and removing asbestos-related products.  Based on the Veteran's work history, his exposure history, his symptoms, the chest x-ray, the latency period, and pulmonary function test, the examiner concluded that with a reasonable degree of medical probability that the Veteran had bilateral interstitial fibrosis that was causally related to bilateral asbestos-related lung disease.  There was no mention of the any asbestos exposure during military service in this report.  

A February 2012 private opinion by Dr. V.T., determined that the Veteran had both in-service and post-service asbestos exposure; however, the military period of exposure was the strongest exposure and thus, in his opinion, it was at least as likely as not that the Veteran's asbestosis was related to his military service.  His rationale was that, while onboard ship, the Veteran cleaned, strapped, and painted the ships' decks.  

Prior to his death, the Veteran was afforded a VA examination in March 2012.  The examiner observed that the Veteran worked as a boat mate, cleaning up paint and grinding the deck.  The examiner observed that a July 2011 VA x-ray showed low lung volumes with mild bibasilar atelectasis, but no acute airspace disease.  A contemporaneous pulmonary function test showed evidence of early small airway dysfunction.  The examiner determined that there was no evidence of asbestos exposure or fibrosis on chest x-ray or CT scan.  However, the examiner offered no rationale as to why his findings differed from previous private findings.  As such, this VA examination is inadequate.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In light of the apparent contradictory findings concerning the presence of an asbestos-related lung disease, a VA addendum opinion to determine whether the Veteran's claimed asbestosis is related to in-service asbestos exposure should be obtained.  Furthermore, as the appellant has alleged that the Veteran's other claimed disorders are also related to such in-service asbestos exposure, an etiological opinion regarding such disorders should also be obtained.

Moreover, service treatment records showed that in November and December 1973, the Veteran suffered from prostatitis.  The appellant has asserted that the Veteran continued to suffer from prostate problems that eventually lead to his prostate cancer.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Accordingly, in light of in-service incidents of prostatitis and the appellant's assertions, the Board finds that the VA opinion should also address whether the Veteran's prostate cancer was directly related to service.  See 38 C.F.R. § 3.159(c)(4).  



Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken, including contacting the appellant and obtaining any necessary authorization, to obtain any treatment records from Dr. V.T.  If the Veteran responds, all reasonable attempts should be made to obtain such records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford her an opportunity to submit any copies in his possession.

2.  Obtain the Veteran's VA treatment records dated prior to March 1994 and from March 2011 to June 2012, the date of the Veteran's death.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The record, including a copy of this remand, should be forwarded to an appropriate VA examiner for an opinion as to whether the Veteran had any disorders as a result of his alleged asbestos exposure in service.  The examiner must be informed of the Veteran's correct military history, including the dates of active service, branch, and claimed asbestos exposure.  

The examiner should reconcile the inconsistencies in the prior private findings indicating asbestos exposure and the March 2012 VA examination report that found no evidence of asbestos exposure.  

If the examiner determines that the medical evidence does show in-service asbestos exposure, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed asbestosis, diabetes mellitus type II, coronary artery disease, prostate cancer, glaucoma, GERD, acquired psychiatric disorder, and pancreatitis were due to asbestos exposure in service.  

Further, with respect to prostate cancer, if found to not be related to asbestos exposure, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that it is related to the Veteran's in-service treatment for prostatitis in November and December 1973.

Finally, with respect to diabetes mellitus type II, coronary artery disease, and prostate cancer, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that such manifested within one year of the Veteran's discharge from service in March 1974, i.e., by March 1975, and, if so, describe the manifestations. 

A detailed rationale for all opinions expressed should be provided.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


